Citation Nr: 0108237	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right hand/wrist injury, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from May 1972 to February 
1983.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the New Orleans, Louisiana Regional Office (RO) which 
increased the rating for the veteran's right hand disability 
to 10 percent.  The veteran has continued his appeal.  

During the pendency of this appeal, the RO adjudicated and 
denied the veteran's claims of entitlement to service 
connection for neck and back disorders.  He filed a notice of 
disagreement with that decision.  However, after the RO 
issued a statement of the case on those issues, he did not 
perfect the appeal by submitting a timely substantive appeal.  
Consequently, those issues are not before the Board.


REMAND

When the RO originally granted service connection for the 
disability at issue in October 1985, it was done without the 
benefit of the veteran's service medical records.  There had 
been a request for such records, but only dental records were 
received.  The RO rated the disability noncompensable without 
the benefit of a rating examination.  It was noted that at 
service discharge the veteran had received a lump sum 
severance payment for disability.  

Since that time, there has been no further attempt to secure 
the veteran's service medical records.  Consequently, the 
precise nature of the veteran's service-connected disability 
is unknown.  The RO originally characterized the veteran's 
disability as a fracture of the right hand.  More recently, 
it has been characterized as a right hand/wrist fracture.  
Because of this, there are some rating problems which must be 
resolved.  For example, although it was noted that X-rays 
were taken, the reports are not associated with the claims 
folder; and, without further information about the nature of 
the injury in service, it is unknown which joints were 
involved in the injury in service and needed to be X-rayed.  

As they were not forwarded to the RO, part of the veteran's 
service medical records may have been disassociated from his 
service medical file at the time of his separation from 
service.  However, there potentially are alternate sources 
where such records may be located.  Since the veteran was 
discharged for medical disability and received a lump sum 
payment, it appears that he would have been the subject of a 
medical evaluation board (MEB).  In such case, the MEB report 
could well be associated with his service personnel file or 
some location other than where service medical records are 
stored at the National Service Records Depository in St. 
Louis.  

An accurate description of the injury in service, or of the 
disability for which the veteran received the lump sum 
service severance payment, is a critical factor in rating the 
disability at issue and could provide a rating examiner 
information essential for determining the current residuals 
of the injury in service.  

Additionally, the Board notes that a significant change in 
the law occurred during the pendency of the veteran's appeal.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  In part, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA and to such claims which were filed before the date of 
enactment but which were not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Due to the change in the law brought about by the VCAA, a 
remand in the present case is also required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, a decision by the Board at 
this time would be potentially prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Accordingly, the case is REMANDED for the following:  

1.  The RO should arrange for an 
exhaustive search (to encompass all 
service records depositories and a review 
of the veteran's service personnel file) 
for any service medical or personnel 
records pertaining to the disability at 
issue.  If such records do not exist/or 
are irretrievably lost, it should be so 
certified.

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the nature and severity of 
his service-connected residuals of a 
right hand or wrist injury.  All 
indicated tests and studies, to include 
appropriate X-rays, should be 
accomplished and the findings should be 
reported in detail.  The examiner should 
indicate the site(s0 of any fracture(s) 
and all functional impairment should be 
described in detail.  The examination 
should be conducted in accordance with 
the guidelines of DeLuca v. Brown, 8 
Vet.App. 202 (1995).  In particular, 
since the veteran has complained of 
greater impairment during flare-ups, the 
examiner should comment on the extent of 
impairment that occurs during such flare-
ups.  Ranges of motion of all affected 
joints should be reported as should any 
additional limitation due to pain.  The 
claims folder must be made reviewed by 
the examiner in conjunction with the 
examination.  

3.  The RO must ensure that all 
development requested above is completed, 
and that any further notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. The RO 
should then review the rating in light of 
all the additional development.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


